Wood, J. (after stating the facts.) Appellant contends that he was sick at the time the cause was called for trial in the circuit court and was therefore necessarily absent; that the court erred, in his absence,' in trying the cause, sitting as a jury, without his express consent; that there was an issue of fact involved that entitled him to a trial by a jury. Appellant further contends that there were two deeds of trust, which were given in connection with each other and covered the same real estate, and that only one of these deeds of trust was introduced in evidence, and that both were necessary to the foreclosure proceedings; also that the trustee making the sale was not the original trustee and was not properly substituted. Appellant also contends that the evidence was not sufficient to sustain the verdict, and that on account of appellant’s illness, as set up in his motion for a new trial, showing that it was impossible for him to attend, the court erred in trying the issues of fact sitting as a jury, and in other particulars mentioned, and asks that the judgment be reversed. The motion for new trial did not assign as error the action of the court in sitting as a jury. The bill of exceptions contains the recital that “this was all the testimony except the oral testimony of J. F. McGehee.”  (1) The uniform holding of this court is that where the record shows that the cause was heard upon oral testimony and that testimony has not been brought into the record by the bill of exceptions, this court will presume, on appeal, in favor of the finding and judgment of the trial court that every fact necessary to sustain 'the judgment was proved where evidence adduced at the proper time would have justified the court’s ruling. Railway v. Amos, 54 Ark. 159; Tucker v. Hawkins, 72 Ark. 21, 22; K. C., Ft. S. & M. Ry. Co. v. Joslin, 74 Ark. 551, 553; Hempstead Co. v. Phillips, 79 Ark. 263, 266; Jonesboro L. C. & E. Ry. Co. v. Chicago Portrait Co., 81 Ark. 327.  (2) Some of the errors of which appellant complains here were not preserved and the attention of the court called to them in the motion for a new trial. Such of these as were contained in the motion for a hew trial and that do not appear upon the face of the record cannot be raised for the first time in this court.  (3) This court only reverses for errors appearing in the proceedings of the trial court that are prejudicial to the rights .of the appellant. Oral testimony might have been introduced at the trial of the cause that would have shown that the judgment of the court, notwithstanding the errors of which appellant complains, was correct, and that these errors were therefore not prejudicial. For instance, oral testimony might have shown that the amounts due under both deeds of trust were past due and unpaid; that demand had been made for such payment and refused, and that appellant had no defense to the foreclosure proceedings; that the trustee was properly substituted, and that the mortgages were properly foreclosed. If such proof had been made, appellee would have been entitled to a judgment, notwithstanding the court may have erred in trying the cause sitting as a jury without the express consent of the appellant. From the record presented to this court no prejudicial errors appear in the rulings and judgment of the trial court and the same must be affirmed.